993 F.2d 877
Hill (Alvira J.) Executrix of Estate of Hill (James O.)v.GAF Corp., Raymark Industries, Inc., Keene Corp., EaglePicher Industries, Inc., Owens-Illinois, Inc., Garlock Inc.,Owens-Corning Fiberglas Corp., Fiberboard Corp., FlexitallicGasket Co., Foster Wheeler Corp., Anchor Packing Co., KaiserAluminum & Chemical Corp., A Best Products Corp., NorthAmerican Refractories Co., General Refractories v. JohnManville Asbestos Disease Compensation Fund
NO. 92-3535
United States Court of Appeals,Third Circuit.
Apr 06, 1993

Appeal From:  W.D.Pa.,
Standish, J.


1
AFFIRMED.